Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
1.  The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
2.  Claims 1-18 and 20 are objected to because of the following informalities:
In claims 2-18, the phrase “An apparatus” should be replaced with “The apparatus” to indicate antecedent basis.
In claims 1 and 20, the phrase “Apparatus comprising” should be replaced with “An apparatus comprising” for proper grammar.
In claim 6, the phrase “program branch.” should be replaced with “program branch;” and the phrase “storage threshold;” should be replaced with “storage threshold.”
Appropriate correction is required.

3.  Claims 8 and 9 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only, and cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claims have not been further treated on the merits.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

4.  Claim limitations present in claim 20 in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.  Claims 1-7, 10-11, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Emma et al (US 2008/0235453, herein Emma) in view of Craske et al (US 2010/0241832, herein Craske).

Regarding claim 1, Emma teaches an apparatus comprising:
fetch circuitry to fetch instructions for execution by execution circuitry (Fig 4, IFAR 400 & BHT 401, [0020], instruction fetching); and
instruction storage circuitry to store temporary copies of fetched instructions, wherein the fetch circuitry is configured to preferentially fetch instructions from the instruction storage circuitry (Fig 4, instruction caches 402 & 404, [0037-0038], instruction caches store fetched instructions), wherein the instruction storage circuitry is configured to:
responsive to a storage condition being met, begin storing copies of fetched instructions, the storage condition indicating a utility of a current fetched instruction ([0020], [0029], [0033], copy entries within a cache line based on useful indicator bit, [0038], [0042]); and
responsive to determining that a number of said stored instructions has reached a storage threshold, cease storing copies of subsequent fetched instructions ([0029], copy the amount of instructions contained within a cache line, threshold as byte size of the cache line).
Emma fails to explicitly teach wherein the storage circuitry stories copies of consecutive fetched instructions.
Craske teaches an apparatus comprising fetch circuitry and instruction storage circuitry to store temporary copies of fetched instructions (Figs 1 & 3, fetch unit 50 & data store 60) configured to begin storing copies of consecutive fetched instructions in response to a storage condition being met ([0046-0047], [0052], in response to change in program flow, fetch consecutive instructions up to the length of the instruction pipeline).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Emma and Craske to fetch consecutive instructions in response to the storage condition.  While Emma teaches the fetching of an entire instruction cache line that may contain multiple instructions, these are not explicitly stated to be consecutive instructions.  However, one of ordinary skill in the art would understand that instructions within the same instruction cache line would typically be considered consecutive, and Craske teaches that the fetching of subsequent instructions occurs at consecutive instruction addresses.  Fetching consecutive instructions in this manner would therefore allow the processor to fill the cache with useful instructions both after a cache miss, as taught by Emma, and a change in program flow, as taught by Craske.  Therefore, the combination would merely entail combining known prior art elements to achieve predictable results, and would have been obvious to one of ordinary skill in the art.

Regarding claim 2, the combination of Emma and Craske teaches the apparatus of claim 1, comprising decode circuitry to decode instructions fetched by the fetch circuitry, wherein: the temporary copies of fetched instructions, stored by the fetch circuitry, are temporary copies of decoded fetched instructions (Craske [0050], decode logic & [0052], fetch to decode & execution units).

Regarding claim 3, the combination of Emma and Craske teaches the apparatus of claim 2, wherein the instruction storage circuitry is a macro-operation storage circuitry (Emma [0020-0021], instruction cache & buffer).

Regarding claim 4, the combination of Emma and Craske teaches the apparatus of claim 1, wherein the storage condition is one of a plurality of potential storage conditions (Emma [0040], cache miss & Craske [0046], change in program flow).

Regarding claim 5, the combination of Emma and Craske teaches the apparatus of claim 4, wherein: each storage condition of the plurality has an associated storage threshold; and the instruction storage circuitry is configured to apply the storage threshold associated with the met storage condition (Emma [0029], cache line size & Craske [0047], instruction pipeline length).

Regarding claim 6, the combination of Emma and Craske teaches the apparatus of claim 5, wherein: a first storage condition of the plurality is that a preceding fetched instruction was associated with a mispredicted program branch; the first storage condition is associated with a first storage threshold (Craske [0046], change in program flow & [0047], pipeline size).

Regarding claim 7, the combination of Emma and Craske teaches the apparatus of claim 5, wherein: a second storage condition of the plurality is that a preceding fetched instruction was fetched from the instruction storage circuitry, and that a copy of the current fetched instruction is not stored in the instruction storage circuitry; and the second storage condition is associated with a second storage threshold (Emma [0029], cache line size & [0040], [0042-0043], cache miss).

Regarding claim 10, the combination of Emma and Craske teaches the apparatus of claim 1, wherein the instruction storage circuitry is configured to, responsive to a number of consecutive fetched instructions not being fetched from the instruction storage circuitry exceeding a miss threshold, store a copy of the current fetched instruction in the instruction storage circuitry (Emma [0029] & [0042-0043], copy fetched instruction after cache miss, cache miss line size as threshold for locating fetched instruction).

Regarding claim 11, the combination of Emma and Craske teaches the apparatus according to claim 10, wherein the miss threshold is larger than the storage threshold (Emma [0029], cache line sizes & Craske [0047], pipeline size).

Regarding claim 16, the combination of Emma and Craske teaches the apparatus according to claim 1, wherein said fetching is a speculative fetching of instructions which are predicted to be required for execution by the execution circuitry (Emma [0041-0042], speculative fetching).

Regarding claim 17, the combination of Emma and Craske teaches the apparatus according to claim 1, wherein the storage condition is indicative of an expected temporal locality of the current instruction (Emma [0040-0042], speculative miss).

Regarding claim 18, the combination of Emma and Craske teaches the apparatus according to claim 17, wherein the storage condition is indicative of a spatial locality of the current instruction (Emma [0039-0040], speculative miss and useful bit indicates previous use of instructions within a line).

Claim 19 refers to a method embodiment of the apparatus embodiment of claim 1.  Therefore, the above rejection for claim 1 is applicable to claim 19.

Claim 20 refers to an alternate apparatus embodiment of the apparatus embodiment of claim 1.  Therefore, the above rejection for claim 1 is applicable to claim 20.

Allowable Subject Matter
5.  Claims 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Heremagalur (US 10,489,305) discloses a processor that stores copies of instructions in an L1 cache.
Darbari (US 2017/0364363) discloses a processor for fetching consecutive instructions.
Ramirez (US 2003/0196044) discloses a processor for fetching consecutive instructions with a single request.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J METZGER whose telephone number is (571)272-3105. The examiner can normally be reached Monday-Friday 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J METZGER/             Primary Examiner, Art Unit 2182